According to the Order of this Court of the 12 May last, This Cause coming to be heard this day on Bill and Answer, And the same being Opened and Spoke to by Counsel on both Sides, And the Matter being fully Debated and Considered, It was Ordered and Decreed, That the Defendant Thomas Lam-boll, Executor as aforesaid, Do pay to the Plaintiff or his Attorney in this Province the said Legacy of One hundred Pounds Sterling in the Complainants Bill mentioned, together with Interest thereon at five per cent from the End of One Year to be Computed from the Death of the Testator, or the value thereof in the Current money of this Province, on or before the Seventh day of September next insuing; And also that the Said Defendant do immediately pay to the Plaintiffs or their Attorney all Such Costs of Suit as Shall be Taxed by the Master of this Court.
Alexr Stewart Deputy Register in Chancery
Upon reading the Report of James Wright Esq. his Majesty’s Attorney General by him made in pursuance of His Excellencys Order in Council on the Petition of the Church Wardens and Vestry of St. Philips Parish relating to Peter Calvett a Supposed Lunatic; And on Motion of the Said Attorney General for a Commission of Lunacy to issue out of this Court directed to proper Persons to examine the Said Supposed Lunatic, and to Report thereon to this Court, that if he be found to be a Lunatic, that Guardians of his Body and Estate be forthwith appointed This Court having taken the Matter into Consideration, hath thought fit and So doth Order Nominate and Appoint Othniel Beale and Isaac Mazyck Esquires John Watsone, William Woodrop *431David Deas George Inglis, Alexander Livie and John Guerard Gentlemen Commissioners for that purpose, and they are hereby appointed accordingly, and Charged to Inquire concerning the Said Lunacy, And to Report thereon to this Court on or Before the Twenty Fifth day of this instant March. Vid. post pages 110-111.
Alexr Stewart